DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on April 20, 2018.  Claims 1-20 are pending in the case.  Claims 1, 12, and 19 are the independent claims.  
This action is non-final.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-12, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20150379429 A1).
With respect to claims 1, 12, and 19, Lee teaches a system comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the system to perform a method, a non-transitory computer-readable storage medium storing instruction that when executed by a computer cause the computer to perform the method (e.g. paragraph 0341-0343, Fig. 70, computing device having processors coupled to system memory; processors executing instructions; system memory storing instructions and data accessible by processors; paragraph 0346, system memory storing program instructions and data as described for Figs. 1-69); and the method, comprising: 
creating a repository of feature configurations for a set of features that are accessed across multiple environments (e.g. paragraph 0078, machine learning service (MLS) supporting large numbers of users; users at varying levels of expertise utilizing default and customized parameters/settings for machine learning tasks/problems of various types; paragraph 0079, users utilizing recipes to indicate feature processing steps to be applied on data sets; recipes specified in text, compiled to executable formats reused on different data/resource sets as needed; paragraph 0080, performing various functions via MLS interfaces, including using recipes, which are descriptors of feature processing transformations to be applied to input data for training models, parameter sets to be used for recipes, etc., where these may also be referred to as artifacts; paragraph 0089, feature processing transformation via recipes; paragraph 0109, generating and storing artifacts, including recipes; paragraph 0112, recipes comprising feature processing transformation instructions provided by client or selected from set of available/accessible recipes from recipe collection; recipe language allows defining groups of variables, assignments, and dependencies upon other artifacts; recipes re-used on a variety of data sets; paragraph 0115, storing artifacts in MLS artifact repository; paragraph 0120, input data for model run is produced using recipe; paragraph 0130, MLS used by large numbers of customers for variety of use cases, artifacts including recipes classified into groups of domain problems; paragraph 0133, recipe language enables users to create customized groups of variables to apply transformations, define intermediate variables and dependencies upon other artifacts; raw data/data set processed in accordance with one or more recipes and then used for training/prediction; recipe may be re-used on several different data sets, for a variety of different machine learning problem domains; sharing and reuse of best practices for data transformations; Fig. 12, showing example expected structure of recipe as described beginning in paragraph 0137; paragraph 0134, both text and executable version of recipe stored within MLS artifact repository; i.e. where a recipe describes feature processing transformations (feature configurations) for use in machine learning and is reusable across a variety of different problem domains and data sets by a variety of different users, and therefore is analogous to at least one feature configuration and is stored within a repository which may contain a plurality of such recipes for a set of features accessed across multiple environments; paragraph 0150, Fig. 17 step 1701, receiving indication of text version of feature transformation recipe comprising various sections); 
identifying, by a computer system, dependencies of the repository (e.g. paragraph 0112, recipe language allows defining dependencies upon other artifacts; paragraph 0133, dependencies upon other artifacts; pipeline of successive transformations to be performed indicated within single recipe; paragraph 0134, recipe using transformation functions defined in libraries; libraries used include third party and client provided functions or libraries representing custom feature processing extensions that have been incorporated into the MLS to enhance the service’s core feature processing capabilities; validating functions invoked in recipe are supported in library, including user-defined functions which are registered in the library and can also be included in recipe, where a module used to implement the UDF may be indicated; paragraph 0139, describing recipe structure of Fig. 12, where dependencies section 1207 includes indications of other artifacts upon which the recipe depends, including dependencies on other recipes; paragraph 0150, Fig. 17 step 1701, text version of feature transformation recipe comprising various sections including dependency section which indicates that the recipe depends upon another machine learning artifact such as another recipe or multiple artifacts; paragraph 0151, libraries and user defined functions provided in text or binary format and accessible to multiple clients, where these may be listed in an import section of the recipe in which one or more libraries are listed; i.e. when the text recipe is validated, its dependencies, such as upon other recipes, artifacts, and libraries/functions are identified, where the recipe is included in a repository and defines relevant dependencies for it and, therefore, for the repository); 
copying, by the computer system to the repository, shared feature configurations from other repositories represented by the dependencies e.g. paragraph 0134, recipe validator is analogous to compiler for recipe language, where text version of recipe analogous to source code and executable version analogous to compiled binary or byte code derived from the source code; paragraph 0139, describing recipe structure of Fig. 12, where dependencies section 1207 includes indications of other artifacts upon which the recipe depends, including other recipes; paragraphs 0145-0146, collections of recipes accessible by users, users also able to submit their own recipes for inclusion in collection for access by other users; other users able to download text version of recipe; paragraph 0150, dependencies upon one or multiple other artifacts such as other recipes; paragraph 0151, libraries and user defined functions provided in text or binary format and accessible to multiple clients; import section of recipe listing libraries whose functions are utilized in the recipe; paragraph 0152, generating executable version of recipe; i.e. where collection of recipes for access by other users is analogous to another repository (i.e. different from the artifact repository) which includes shared recipes/feature configurations and where, performing steps analogous to those of a compiler, the dependencies of a recipe being compiled such as other recipes available via the recipe collection and/or user-defined and other library functions would be copied for import/compilation into the resulting executable/binary version of the recipe; in addition, as described in paragraph 0146, a text recipe designated as a dependency and available via the shared collection of recipes can be copied/downloaded for use by another user, including subsequent compilation into an executable recipe and saving in the machine learning repository); and 
combining the shared feature configurations with existing feature configurations in the repository for use in retrieving feature values for one or more machine learning models (e.g. paragraph 0112, recipe submitted in text form compiled into executable versions; paragraph 0134, text version of recipe converted into executable version; pre-processed, partially-combined version of recipe; recipe validator is analogous to compiler for recipe language, where text version of recipe analogous to source code and executable version analogous to compiled binary or byte code derived from the source code; paragraph 0144, generating executable version of recipe; paragraph 0146, user inclusion of downloaded recipe from collection in MLS API invocation; paragraph 0152, generating executable version of recipe; i.e. where performing operations analogous to those of a compiler, the dependencies of a recipe being compiled such as other recipes available via the recipe collection and/or user-defined and other library functions would be combined via the compilation operation into the resulting executable/binary version of the recipe; note that this description appears to be similar/analogous to that of Applicant’s own specification at paragraph 0079, “shared feature configurations are merged with existing feature configurations.…feature configurations from the dependencies may be ‘compiled’ with existing feature configurations into a single configuration file…”; further, as described in paragraph 0146, a shared recipe copied/downloaded from the recipe collection may be included by the user in the user’s recipe invocation).
With respect to claims 2 and 20, Lee teaches all of the limitations of claims 1 and 19 as previously discussed, and further teaches the method further comprising: 
storing one or more private feature configurations in the repository without sharing the one or more private feature configurations with the other repositories (e.g. paragraph 0078, modules in some cases may not be shared and may be restricted to their implementers/owners; paragraph 0079, to meet MLS client’s data security needs, selected data sets, models, code, etc. may be restricted to security containers; paragraph 0146, users may be able to submit recipes for inclusion in the collection exposed by MLS; paragraph 0151, allowing user to indicate whether registered functions are to be made accessible with other clients or restricted for use by submitting client; i.e. a user may, but is not required, to submit a recipe (analogous to a feature configuration) for inclusion in the collection exposed to other users; therefore, in the case where the user does not elect to do so, the recipe (and therefore the feature configurations within/defined by it) will be stored without sharing).
With respect to claim 5, Lee teaches all of the limitations of claim 1 as previously discussed, and further teaches wherein identifying dependencies of the repository comprises: 
obtaining the dependencies from a build file in the repository (e.g. paragraph 0112, recipe language allows defining dependencies upon other artifacts; paragraph 0133, dependencies upon other artifacts; pipeline of successive transformations to be performed indicated within single recipe; paragraph 0134, recipe using transformation functions defined in libraries; libraries used include third party and client provided functions or libraries representing custom feature processing extensions that have been incorporated into the MLS to enhance the service’s core feature processing capabilities; validating functions invoked in recipe are supported in library, including user-defined functions which are registered in the library and can also be included in recipe, where a module used to implement the UDF may be indicated; paragraph 0139, describing recipe structure of Fig. 12, where dependencies section 1207 includes indications of other artifacts upon which the recipe depends, including dependencies on other recipes; paragraph 0150, Fig. 17 step 1701, text version of feature transformation recipe comprising various sections including dependency section which indicates that the recipe depends upon another machine learning artifact such as another recipe or multiple artifacts; paragraph 0151, libraries and user defined functions provided in text or binary format and accessible to multiple clients, where these may be listed in an import section of the recipe in which one or more libraries are listed; i.e. when the text recipe is validated, its dependencies, such as upon other recipes, artifacts, and libraries/functions are identified, where the recipe is included in a repository and defines relevant dependencies for building it as an executable and is, therefore, a build file in the repository (i.e. the text file for the recipe itself contains identifications of various dependencies for compiling the recipe into an executable and is therefore analogous to a build file under the broadest reasonable interpretation)).
With respect to claims 6 and 15, Lee teaches all of the limitations of claims 1 and 12 as previously discussed, and further teaches wherein combining the shared feature configurations with the existing feature configurations in the repository comprises: 
merging the shared feature configurations with the existing feature configurations into one or more configuration files (e.g. paragraph 0112, recipe submitted in text form compiled into executable versions; paragraph 0134, text version of recipe converted into executable version; recipe validator is analogous to compiler for recipe language, where text version of recipe analogous to source code and executable version analogous to compiled binary or byte code derived from the source code; paragraph 0144, generating executable version of recipe; paragraph 0152, generating executable version of recipe; i.e. where performing operations analogous to those of a compiler, the dependencies of a recipe being compiled such as other recipes available via the recipe collection and/or user-defined and other library functions would be combined/merged via the compilation operation into the resulting executable/binary version of the recipe; note that this description appears to be similar/analogous to that of Applicant’s own specification at paragraph 0079, “shared feature configurations are merged with existing feature configurations.…feature configurations from the dependencies may be ‘compiled’ with existing feature configurations into a single configuration file…”; i.e. where an executable file created by compiling/merging a recipe and its dependencies including shared recipes is analogous to a configuration file which is created by merging shared feature configurations with existing feature configurations, under the broadest reasonable interpretation); and 
storing the one or more configuration files in the repository (e.g. paragraph 0152, one or both versions of the recipe (text or executable version) may be stored in an artifact repository of the MLS; i.e. the compiled executable file may be stored in the artifact repository).
With respect to claims 7 and 16, Lee teaches all of the limitations of claims 6 and 15 as previously discussed, and further teaches wherein combining the shared feature configurations with the existing feature configurations in the repository further comprises: 
validating the shared feature configurations prior to merging the shared feature configurations with the existing feature configurations (e.g. paragraph 0122, validation of request in accordance with MLS rules/policies; syntax of request and recipes passed as request parameters checked, such as checking types of data variables; paragraph 0124, data type checking in input data set for jobs that involve feature processing; paragraph 0134, recipe validator checking text version of recipe for lexical correctness to ensure recipe complies with grammar, comprises sections arranged in predefined order, etc.; paragraph 0146, MLS performing validation steps on submitted recipe (for inclusion in collection of recipes) before allowing other users access; i.e. the validation is performed at the time the shared recipe becomes available for access and, therefore, is performed prior to any use of the shared/dependency recipe in any compilation process; paragraph 0152, validating recipe text).
With respect to claim 8, Lee teaches all of the limitations of claim 7 as previously discussed, and further teaches wherein the shared feature configurations are validated using at least one of: a feature name; and a feature version (e.g. paragraph 0134, performing recipe validation; paragraphs 0138-0139, describing variables, as specified in the recipe of Fig. 12, which have names in the recipe corresponding to input data features, such as “subject,” “title,” “binage,” “age,” “countrygender,” “country,” “gender,” etc.; paragraph 0144, during syntax analysis of recipe, recipe validator ensures number and order of parameters passed to functions match definitions of those functions, and that variables are defined within the recipe; i.e. where at least the variables, such as “binage” and “hours_per_week,” are names of features, these are used to validate the recipe both in terms of ensuring that the names corresponding to the variables/features are defined within the recipe, and in terms of ensuring that where a feature is passed to a function as a parameter by its name, it matches the function definition).
With respect to claim 9, Lee teaches all of the limitations of claim 1 as previously discussed, and further teaches wherein the feature configurations comprise at least one of: 
an anchor comprising metadata for accessing a first feature in an environment; 
a join configuration for joining the first feature with a second feature; and 
a feature derivation for generating a third feature from the first feature (e.g. paragraph 0139, variable “binage” defined in terms of “quantile_bin” function applied to an “age” variable in the input data with a bin count of “30”; “countrygender” variable defined as Cartesian product of two other variables “country” and “gender” of the input data set; paragraph 0140, applying transformations to input data variables, groups of variables, intermediate variables, etc.; paragraph 0141, describing various other transformations which are applied to input data variables; i.e. where applying a function to input data variables to obtain another variable, or applying various transformations to input data variables, is analogous to  at least applying a feature derivation for generating a third feature from a first feature (i.e. generating binage variable from an age variable via a corresponding function, etc.)).
With respect to claims 10 and 17, Lee teaches all of the limitations of claims 1 and 12 as previously discussed, and further teaches wherein the feature configurations comprise at least one of: 
a first feature configuration for a first feature that is accessed in a single environment (e.g. paragraph 0078, modules in some cases may not be shared and may be restricted to their implementers/owners; paragraph 0079, to meet MLS client’s data security needs, selected data sets, models, code, etc. may be restricted to security containers; paragraph 0146, users may be able to submit recipes for inclusion in the collection exposed by MLS; paragraph 0151, allowing user to indicate whether registered functions are to be made accessible with other clients or restricted for use by submitting client; i.e. a user may, but is not required, to submit a recipe (analogous to a feature configuration) for inclusion in the collection exposed to other users; therefore, in the case where the user does not elect to do so, the recipe (and therefore the feature configurations within/defined by it) is analogous to a first feature configuration for a first feature that is accessed in a single environment (i.e. a recipe/feature configuration which is accessed only within the environment of the single MLS client)); and 
a second feature configuration for a second feature that is accessed in more than one environment (paragraphs 0145-0146, collections of recipes accessible by users, users also able to submit their own recipes for inclusion in collection for access by other users; paragraph 0151, allowing user to indicate whether registered functions are to be made accessible with other clients or restricted for use by submitting client; i.e. in the case where the user does elect to share the recipe and make it available to other clients, the recipe (and therefore the feature configurations within/defined by it) is analogous to a second feature configuration for a second feature that is accessed in more than one environment (i.e. a recipe/feature configuration which is accessed by a plurality of different clients within their respective environments)).
With respect to claims 11 and 18, Lee teaches all of the limitations of claims 1 and 12 as previously discussed, and further teaches wherein: 
the repository is associated with a feature consumer (e.g. paragraph 0078, MLS service supporting non-expert users; paragraph 0080, specific recipe and specific model are each considered artifacts; paragraph 0084, machine learning models created/trained by developers/scientists and published for another community of users; models stored in MLS artifact repository; paragraph 0113, other users, such as business analysts; paragraph 0340, multiple users or collaborators sharing and re-using feature processing recipes on a variety of data sets; i.e. a first type of user, such as a non-expert type user is able to access the machine learning artifact repository (and therefore is associated with it) and utilizes the various artifacts stored in it, such as machine learning models and recipes, where this first type of user “consumes” features (such as by utilizing recipes and models to process them) and is therefore a feature consumer; note also that the machine learning model itself may utilize the feature-processing output of recipes, where the recipes and the model itself are stored in, and therefore associated with, the artifact repository; therefore, both non-expert users utilizing machine learning artifacts in the repository and machine learning models within the repository both appear to be analogous to feature consumers with which the repository is associated, under the broadest reasonable interpretation); and 
the other repositories are associated with feature producers (e.g. paragraph 0078, supporting expert users who may customize parameters or settings including feature processing; paragraph 0078, sharing modules with other users of the service; paragraph 0110, client may request to create a data source artifact including providing location for reading data records and format, providing security credential to access data records, etc.; paragraph 0112, client providing recipes; paragraph 0113, model developers; paragraph 0136, providing existing recipes in recipe collection; i.e. an expert user, such as a data scientist or developer, may provide both the input data sources (i.e. which include features to be processed) and recipes (for processing the features) and may further share recipes for use by other users, such as in a recipe collection; therefore, this type of user is analogous to a feature producer (by virtue of providing both raw data sets and recipes for processing them) which is associated with other repositories (such as a recipe collection/repository, where the user is associated with the recipe collection by virtue of electing to share a recipe within it)).

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Biskup et al. (US 20180173502 A1).
With respect to claims 3 and 13, Lee teaches all of the limitations of claims 1 and 12 as previously discussed.  Although Lee generally teaches that its text versions of feature processing recipes are generally analogous to software source code and executable/binary versions of feature processing recipes are generally analogous to software binary/executable code, Lee does not explicitly disclose wherein creating the repository for organizing the feature configurations comprises: 
obtaining a template for organizing the feature configurations; and 
creating the repository from the template.
However, Biskup teaches wherein creating the repository for organizing the feature configurations comprises: 
obtaining a template for organizing the feature configurations (e.g. paragraph 0027, upon logging into environment, developer checks out base project template from version control system); and 
creating the repository from the template (e.g. paragraph 0027, base project template provides scaffolding for developers applications, including files residing in directory structure such that application code and test algorithms are stored in separate designated spaces in storage).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Lee and Biskup in front of him to have modified the teachings of Lee (directed to interactive interfaces for machine learning model evaluations in which machine learning model developers and less experienced users are able to share and collaborate 
With respect to claims 4 and 14, Lee in view of Biskup teaches all of the limitations of claims 3 and 13 as previously discussed and Biskup further teaches wherein the template comprises at least one of:  a directory structure for the repository; one or more configuration files; and one or more build files (e.g. paragraph 0027, base project template provides scaffolding for developers applications, including files residing in directory structure such that application code and test algorithms are stored in separate designated spaces in storage; i.e. the base project template comprises a directory structure for software development files in a machine learning/analytics development ecosystem as further described in paragraph 0100).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Lee and Biskup in front of him to have modified the teachings of Lee (directed to interactive interfaces for machine learning model evaluations in which machine learning model developers and less experienced users are able to share and collaborate on the development and usage of machine learning models), to incorporate the teachings of Biskup (directed to accelerating data analytics application development and deployment ecosystem including machine learning models) to include the capability to create and organize the machine learning artifact repository (i.e. of Lee, which includes text and binary/executable versions of feature processing recipes, which are analogous to software development artifacts such as source and binary/executable code files) according to a 
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion

Duggan et al. (US 2017178027 A1) teaches that compilation from source code, such as of analytical/machine learning models, includes compilation of the source with all dependencies into an executable, i.e. copying the dependencies and combining them with the source code in order to generate the executable model (e.g. paragraph 0074).
Bhowan et al. (US 20170286422 A1) teaches a process for merging feature subsets (see, e.g., abstract, Figs. 2, 4A-B, 5, and associated descriptions).
Yang et al. (US 20190147076 A1) teaches feature generation and storage in a multi-tenant environment, including the usage of feature definitions associated with tenants, or a plurality/set of tenants, to generate feature values for use in predictive models, including the use of common feature definitions which facilitate managing all features derived from common objects across different applications and may be leveraged across many tenants (e.g. paragraphs 0031, 0044, 0046, 0056, 0062, 0077).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Examiner, Art Unit 2179